DETAILED ACTION
Status of the Application 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed 1/19/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
Accordingly, claims 1, 8, 16 have been amended and are hereby entered. Claims 1-3, 6, 8-10, 13, and 16 -19 are currently pending and have been examined. 
The examiner notes that Examiner Kelly Williams is no longer the examiner of record. Examiner Jennifer Anda is the new Examiner of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a routes determining unit for and a bandwidth capacity determining unit for in claim 8, 
a route suggesting unit for in claim 11, 
a capacity visualizing unit for in claim 12, and 
a warning visualizing unit in claim 14.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, each of the aforementioned units appears to correspond to electronic control units (ECUs), a combination of analog and digital circuits, and/or one or more processors configured with software and/or firmware (see p. [0049]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8-10, 13, 16-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a predicted bandwidth capacity” in line 25.  It is unclear if the “a predicted bandwidth capacity” is the same or different than the “predicted bandwidth capacity” in line 12, line 16, or the respective predicted bandwidth capacity” than that recited in lines 8 and 10.  
Claim 1 recites “predicted bandwidth capacity” in line 12.  It is unclear if the “predicted bandwidth capacity” is the same or different than the “respective predicted bandwidth capacity” than that recited in both lines 8 and 10.  
Claim 1 recites “the predicted bandwidth capacity” in line 16.  It is unclear if the “predicted bandwidth capacity” is the same or different than the “respective predicted bandwidth capacity” than that recited in lines 8, 10, and/or the “predicted bandwidth capacity” recited in line 12.  
Claim 1, recites “vehicles” in line 13.  It is unclear if “vehicles” is the same or different than the “one or more vehicles” recited in line 8. 
Claim 3 recites “one or more route sections” in line 3.  It is unclear if the recited “one or more route sections” refers to the “one or more route sections” recited in claim 1.   The examiner believes it should read “the one or more route sections”. 
Claim 6 recites “said predicted bandwidth capacity” in line 1 and subsequently in lines 2-3.  It is unclear if the “predicted bandwidth capacity” in both of those lines refers to the “predicted bandwidth capacity” in Claim 1, line 25, 16, 12 and/or the “respective predicted bandwidth capacity: recited in lines 8 and/or 10.
Claim 6 recites “the route sections” in line 3.  It is unclear if “the route sections” are referring to “the route section” in line 25 or the “one or more route sections” in line 9 of claim 1.
Claims 8 and 16 include similar clarity issues as claim 1 discussed above, however, with different corresponding line numbers. 
In particular, Claim 8 and 16 each include the recitation of “a predicted bandwidth capacity” in lines 26 and 25, respectively, with having previous recitations of “predicted bandwidth capacity” and “respective predictive bandwidth capacity”.  It is unclear if the bandwidth capacities recited are the same or different from those previously recited and creates ambiguity in the claim(s).  
Further claims 8 and 16 each recite “vehicles” in line 14, respectively.  It is unclear if “vehicles” is the same or different than the “one or more vehicles” recited earlier in the respective claims. 
Claims 10 and 18 each recite “one or more route sections” in line 3.  It is unclear if the recited “one or more route sections” refers to the “one or more route sections” recited in claims 8 and 16, respectively.   The examiner believes it should read “the one or more route sections”. 
Claims 13 and 19 each recite “said predicted bandwidth capacity” in lines 2 and subsequently in lines 4 of each respectively claim.  It is unclear if the “predicted bandwidth capacity” in both of those lines refers to the “predicted bandwidth capacity” and/or the “respective predicted bandwidth capacity” in claims 8 and 16, respectively. 
Claims 13 and 19 each recite “the route sections” in line 4.  It is unclear if “the route sections” are referring to “the route section” or the “one or more route sections” in claims 8 and 16, respectively.
Claims 2-3 and 6 depend from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  Claims 9-10, 13 depend from claim 8 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 8.   Claims 17-19 depend from claim 16 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 16.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Altman (Pub. No.: US 2021/0114616 A1) in view of Meisels et al. (US PG Pub. 2008/0086455, hereinafter "Meisels").
With respect to claim 1, Altman discloses a method performed by a vehicle route assessing system for assessing one or more navigation routes of a vehicle in consideration of cellular and/or non-cellular communication of an Internet connection system of said vehicle, said method comprising:
determining with support from a navigation system of said vehicle, one or more potential vehicle navigation routes from a start position to a target position (receive navigation or route information from navigation applications or processing engines or from the mapping/navigation system of the vehicle; for example, indicating which route this vehicle has chosen and/or is taking and/or is expected to ride, see at least: p. [0086]);
determining with support from a remote vehicles management system supporting communication with one or more vehicles (the remote or server-side Agent 450, see at least: p.[0065]), respective predicted bandwidth capacity available to said Internet connection system along one or more route sections of the one or more potential routes (predicted or estimated bandwidth in a route segment, see at least: p. [0125]), said respective predicted bandwidth capacity being based on statistical bandwidth data derived from previous data gathered by said remote vehicles management system, said previous data indicating previous bandwidth capacities experienced by Internet connection systems of vehicles having previously been positioned along, and/or in vicinity of, said one or more route sections (historical data about reception by each such transceiver or modem, see at least: p. [0145]);
suggesting out of said one or more potential routes, at least a first route determined to be favourable in view of predicted bandwidth capacity available to said Internet connection system (P. [0087] discusses automated driving wherein the automated driving function may select a route segment based on the QoS which includes expected bandwidth);
visualizing with support from a digital map of a display of said navigation system, a mapped route reflecting said first route, wherein along said mapped route, the predicted bandwidth capacity available to said Internet connection system for the one or more route sections along said first route, is visualized (communication map 300, see at least: p. [0124] and Fig. 3); and
visualizing a warning indication upon said vehicle approaching a route section of said first route having a predicted bandwidth capacity below a predetermined level threshold, wherein said warning indication is visualized in association with a segment of said mapped route reflecting said route section (Communication congestion related to any of the specific links or the total, per route segment or per time slot, may be visually displayed in a distinguishable way, including audio alerts or on-screen pop-up messages or windows. See at least: p. [0087]).
Altman does not explicitly disclose wherein the warning indication is within the navigation system estimating that the vehicle is within a predetermined period of time or a predetermined distance prior to reaching a route section.  
Meisels teaches providing a warning indication (e.g. alert) within the navigation system estimating that the vehicle is within a predetermined period of time or a predetermined distance prior to reaching a route section (see at least Meisels ¶97 and 98, “In either case, the navigation application may determine that there is a change in the road conditions (810…The navigation application identifies the travel time associated with the route between the user's current location and the user's next appointment location under the current road conditions (815)” “…the navigation application alerts the user about the current road conditions and the travel time under such conditions (825). Otherwise, the navigation application alerts the user of the change in the road conditions and displays to the user the alternative route (840). To alert the user, the navigation application may display to the user a UI informing the user of the time, present location, and the adverse condition, and suggesting that the user take a different route to the user's next appointment location.”) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an alert to the driver prior to arriving at the adverse condition of Altman, so that the user may avoid the adverse condition.   
 With respect to claim 2, Altman discloses the method according to claim 1, wherein said previous data comprises information of time of day, day of week and/or date (Communication Map 300 may be associated with or based on predicted data pertaining to a future time interval (e.g., during the next hour from now), or may be associated with a past or historical time interval (e.g., yesterday at 3 PM, or during yesterday's trip on the shown route). See at least: p. [0122]).
With respect to claim 3, Altman discloses the method according to claim 1, wherein said determining respective predicted bandwidth capacity comprises determining respective predicted bandwidth capacity along one or more route sections of the one or more potential routes, taking into account time of day, day of week and/or date (In some embodiments, data about link, network, operator, geo-location, time-of-day, dates, areas, towers antenna, base stations, base transceiver station, access points, network elements, loT infrastructure, VSIM operators or similar data may be collected from (or by) the Bonding/Multi-Link Agent and/or by other units (e.g., a remote server, or a consuming device such as smartphone or tablet or vehicular unit). The data may be used to construct a "profile" or a map or a "bonded communication map" of the 
available communications performance in two dimensions, or in three dimensions (e.g., indicating also mountains and valleys in a three-dimensional manner), or in four dimensions (e.g., indicating also the passage of time), with regard to of each or all of the networks and operators and providers and towers according to the usage, utilization and measured performance of a single device being used and aggregated statistics of multiple of such bonding devices, being in the area at the same time or at different times. See at least: p. [0130]).
With respect to claim 6, Altman discloses the method according to claim 1, wherein said predicted bandwidth capacity of the first route is visualized by displaying different colours (r, y, g) and/or types of markings along said mapped route for route sections having different levels of predicted bandwidth capacity (e.g., route segment displayed in green representing superb bandwidth, yellow representing mediocre bandwidth, and red representing poor bandwidth, see at least: p. [0124]).
With respect to claim 8, Altman discloses a vehicle route assessing system for assessing one or more navigation routes of a vehicle in consideration of cellular and/or non-cellular communication of an Internet connection system of said vehicle, said vehicle route assessing system comprising:
a routes determining unit (a vehicular or dashboard-based mapping/navigation unit 164 or route guidance unit (e.g., equipped with a GPS unit or other location-based or location finding unit), see at least: p. [0034]) for determining with support from a navigation system of said vehicle, one or more potential vehicle navigation routes from a start position to a target position (receive navigation or route information from navigation applications or processing engines or from the mapping/navigation system of the vehicle; for example, indicating which route this vehicle has chosen and/or is taking and/or is expected to ride, see at least: p. [0086]);
a bandwidth capacity determining unit (Bonding/Multi-Link Agent 200 or other bonding layer (or a wireless bonding unit or a wireless bonding module or bonding circuitry), see at least: p. [0087]) for determining with support from a remote vehicles management system supporting communication with one or more vehicles (the remote or server-side Agent 450, see at least: p. [0065]), respective predicted bandwidth capacity available to said Internet connection system along one or more route sections of the one or more potential routes (predicted or estimated bandwidth in a route segment, see at least: p. [0125]), said respective predicted bandwidth capacity being based on statistical bandwidth data derived from previous data gathered by said remote vehicles management system, said previous data indicating previous bandwidth capacities experienced by Internet connection systems of vehicles having previously been positioned along, and/or in vicinity of, said one or more route sections (historical data about reception by each such transceiver or modem, see at least: p. [0145]);
a route suggesting unit for suggesting out of said one or more potential routes, at least a first route determined to be favourable in view of predicted bandwidth capacity available to said Internet connection system (P. [0087] discusses automated driving wherein the automated driving function may select a route segment based on the QoS which includes expected bandwidth); 
a capacity visualizing unit for visualizing with support from a digital map of a display of said navigation system, a mapped route reflecting said first route, wherein, along said mapped route, the predicted bandwidth capacity available to said Internet connection system for the one or more route sections along said first route is visualized (communication map 300, see at least: p. [0124] and Fig. 3); and
a warning visualizing unit adapted for visualizing a warning indication upon said vehicle approaching a route section of said first route having a predicted bandwidth capacity below a predetermined level threshold, wherein said warning indication is visualized in visual association with a segment of said mapped route reflecting said route section (Communication congestion related to any of the specific links or the total, per route segment or per time slot, may be visually displayed in a distinguishable way, including audio alerts or on-screen pop-up messages or windows. See at least: p. [0087]).
Altman does not disclose wherein the warning indication is within the navigation system estimating that the vehicle is within a predetermined period of time or a predetermined distance prior to reaching a route section.  
Meisels teaches providing a warning indication (e.g. alert) within the navigation system estimating that the vehicle is within a predetermined period of time or a predetermined distance prior to reaching a route section (see at least Meisels ¶97 and 98, “In either case, the navigation application may determine that there is a change in the road conditions (810…The navigation application identifies the travel time associated with the route between the user's current location and the user's next appointment location under the current road conditions (815)” “…the navigation application alerts the user about the current road conditions and the travel time under such conditions (825). Otherwise, the navigation application alerts the user of the change in the road conditions and displays to the user the alternative route (840). To alert the user, the navigation application may display to the user a UI informing the user of the time, present location, and the adverse condition, and suggesting that the user take a different route to the user's next appointment location.”)  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an alert to the driver prior to arriving at the adverse condition of Altman, so that the user may avoid the adverse condition.   
With respect to claim 16, Altman discloses a vehicle (Fig 1. 110) comprising a navigation system comprising a display and a vehicle route assessing system for assessing one or more navigation routes of a vehicle in consideration of cellular and/or non-cellular communication of an Internet connection system of said vehicle, said vehicle route assessing system comprising:
a routes determining unit (a vehicular or dashboard-based mapping/navigation unit 164 or route guidance unit (e.g., equipped with a GPS unit or other location-based or  location finding unit), see at least: p. [0034]) for determining with support from a navigation system of said vehicle, one or more potential vehicle navigation routes from a start position to a target position (receive navigation or route information from navigation applications or processing engines or from the mapping/navigation system of the vehicle; for example, indicating which route this vehicle has chosen and/or is taking and/or is expected to ride, see at least: p. [0086]);
a bandwidth capacity determining unit (Bonding/Multi-Link Agent 200 or other bonding layer (or a wireless bonding unit or a wireless bonding module or bonding circuitry), see at least: p. [0087]) for determining with support from a remote vehicles management system supporting communication with one or more vehicles (the remote or server-side Agent 450, see at least: p. [0065]), respective predicted bandwidth capacity available to said Internet connection system along one or more route sections of the one or more potential routes (predicted or estimated bandwidth in a route segment, see at least: p. [0125]), said respective predicted bandwidth capacity being based on statistical bandwidth data derived from previous data gathered by said remote vehicles management system, said previous data indicating previous bandwidth capacities experienced by Internet connection systems of vehicles having previously been positioned along, and/or in vicinity of, said one or more route sections (historical data about reception by each such transceiver or modem, see at least: p. [0145]);
a route suggesting unit for suggesting out of said one or more potential routes, at least a first route determined to be favourable in view of predicted bandwidth capacity available to said Internet connection system (P. [0087] discusses automated driving wherein the automated driving function may select a route segment based on the QoS which includes expected bandwidth);
a capacity visualizing unit for visualizing with support from a digital map of a display of said navigation system, a mapped route reflecting said first route, wherein, along said mapped route, the predicted bandwidth capacity available to said Internet connection system for the one or more route sections along said first route is visualized (communication map 300, see at least: p. [0124] and Fig. 3); and
a warning visualizing unit adapted for visualizing a warning indication upon said vehicle approaching a route section of said first route having a predicted bandwidth capacity below a predetermined level threshold, wherein said warning indication is visualized in visual association with a segment of said mapped route reflecting said route section (Communication congestion related to any of the specific links or the total, per route segment or per time slot, may be visually displayed in a distinguishable way, including audio alerts or on-screen pop-up messages or windows. See at least: p. [0087]).
Altman does not explicitly disclose wherein the warning indication is within the navigation system estimating that the vehicle is within a predetermined period of time or a predetermined distance prior to reaching a route section.  
Meisels teaches providing a warning indication within the navigation system estimating that the vehicle is within a predetermined period of time or a predetermined distance prior to reaching a route section (see at least Meisels ¶97 and 98, “In either case, the navigation application may determine that there is a change in the road conditions (810…The navigation application identifies the travel time associated with the route between the user's current location and the user's next appointment location under the current road conditions (815)” “…the navigation application alerts the user about the current road conditions and the travel time under such conditions (825). Otherwise, the navigation application alerts the user of the change in the road conditions and displays to the user the alternative route (840). To alert the user, the navigation application may display to the user a UI informing the user of the time, present location, and the adverse condition, and suggesting that the user take a different route to the user's next appointment location.”) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an alert to the driver prior to arriving at the adverse condition of Altman, so that the user may avoid the adverse condition.   
Claims 9-10, 13, and 17-19 are rejected under the same rationale, mutatis mutandis, as claims 2-3 and 6, above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Magzimof et al. (US PG Pub. 2019/0383624) discloses a vehicle routing evaluation system that makes predictions about network performance data along road segments and providing a warning to the user when the segment is below a given threshold value.  WO2016/150494 discloses evaluating navigation routes based on communication network resources and providing a positive or negative tag (alert) to the driver.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662